Citation Nr: 1111220	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  00-04 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a disability manifested by weight loss and diarrhea, including as due to an undiagnosed illness.

2. Entitlement to increases in the "staged" ratings (of 50 percent prior to September 10, 2007, and 20 percent from that date) assigned for the Veteran's anxiety disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1988 to April 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision of the Houston, Texas RO that, in pertinent part, denied service connection for a disability manifested by weight loss and diarrhea, including as due to an undiagnosed illness, and from a September 2004 rating decision of the Phoenix, Arizona RO that increased the rating assigned for the Veteran's service-connected anxiety disorder to 50 percent, effective January 24, 2003 (the date of a VA examination).  The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.  In June 2003 and December 2004, the case was remanded for additional development in the matter of service connection for a disability manifested by weight loss and diarrhea.  In April 2009, the case was remanded for additional development in the matter of service connection for a disability manifested by weight loss and diarrhea, and for the completion of pending developmental action in the matter of the rating assigned for the Veteran's service-connected anxiety disorder.  A December 2010 rating decision increased the rating for anxiety disorder to 70 percent, effective September 10, 2007 (a date of VA treatment).  As the Veteran has not expressed satisfaction with the "staged" increase in the rating, both "stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Notably, in a statement responding to the December 2010 supplemental statement of the case (SSOC) advising him that the rating for his anxiety disorder had been increased to 70 percent, he stated he was "asking for the maximum benefit."  The issues have been characterized to reflect that staged ratings are assigned for the anxiety disorder.

The Board notes that the Veteran attached an application for a total disability rating based on individual unemployability (TDIU) to his response to the December 2010 SSOC.  Such benefit was awarded by the December 2010 rating decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of the ratings assigned for the Veteran's anxiety disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2. There is objective evidence to show that following his Persian Gulf service, the Veteran has a medically unexplained, chronic disability manifested by weight loss and diarrhea that has been disabling to a compensable degree.


CONCLUSION OF LAW

Service connection for a disability manifested by weight loss and diarrhea, including as due to an undiagnosed illness, is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service- connection.  38 C.F.R. § 3.317(a)(2)(i).

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisystem illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's DD 214 shows that he received the Southwest Asia Service Medal and Kuwait Liberation Medal.  Such medals serve to document that he had active service in the Southwest Asia theater of operations during the Persian Gulf War.  His service treatment records (STRs), including his March 1992 service separation physical examination report and report of medical history, are silent for any complaints of, or treatment for, diarrhea.  However, they show that on January 1988 service entrance examination, he weighed 113 pounds.  In June 1989, he weighed 125 pounds; in November 1991, he weighted 107.2 pounds; and on March 1992 service separation examination, he weighed 125 pounds.

Postservice treatment records consist mainly of VA treatment records.  They show that in June 1997, the Veteran complained of weight loss and decreased appetite.  He reported that he had lost 20 pounds over four years.  He denied having diarrhea.  In April 1998, he was seen for "Persian Gulf Syndrome."  His complaints included fluctuating weight.  

On April 1998 VA examination, the Veteran reported that his weight was "pretty good right now," and that like everyone else in his family, he had always been slim.  He stated that he lost about 5 or 7 pounds immediately following his separation from service, and noted that he had been undergoing a divorce at that time.  On physical examination, he weighed 120 pounds, and appeared well-developed and well-nourished.  After a review of the claims file, the examiner noted that there had been a documented weight loss in 1995 to 106 pounds; however, the Veteran stated he had been going through a divorce and had to adapt to a new location and job at that time.

On March 2000 VA examination (for disabilities unrelated to weight loss/diarrhea), the Veteran weighed 107 pounds.  

On April 2003 VA examination, the Veteran reported that his maximum weight had always been around 120 pounds.  He denied any history of loose bowel movements, and a review of his STRs showed that on entrance into service he weighted 113 pounds, and in November 1991 he weighed 107.2 pounds.  After a physical examination, during which it was noted that he weighed 105.5 pounds, the examiner stated that the Veteran showed "roughly the same body weight and body habitus" as he had in service.  He further opined that there was "nothing to suggest that [the Veteran had] a chronic disability manifested by weight loss and/or diarrhea," as there was no objective evidence of abnormal weight loss or abnormal loose bowel movements.

In August 2003, the Veteran complained of a small amount of blood in his stool.  It was noted that he had had a history of internal hemorrhoids two years earlier.  In March 2004, he was referred to a gastroenterologist because of his history of hemorrhoids, and because he had complained of intermittent blood in his stools for three years.  In May 2004, he was again referred to a gastroenterologist with the provisional diagnoses of diarrhea and weight loss.  He was also scheduled for a colonoscopy in July 2004.  In a statement received in February 2005, the Veteran stated that, since March 2004, he had not had a VA consultation or examination involving a colonoscopy, colon screen, or a gastroenterology consult.  

On May 2004 VA examination, the Veteran reported that he had been doing well until 1998 when he developed multiple symptoms, including a panic disorder, rectal bleeding, weight loss, diarrhea, and shortness of breath.  It was noted that the Veteran was 5 foot, 7 inches tall and weighed only 106 pounds.  He reported that had formerly weighted 130 pounds, and that recently his appetite had been poor.  On physical examination, he appeared well-developed and well-nourished.  It was the examiner's impression that the Veteran had chronic diarrhea, which occurred every other day with five or six loose stools on the days that he had diarrhea.  It was also noted that "someone" had suggested to the Veteran that his diarrhea was from anthrax shots.

In June 2004, the Veteran complained of diarrhea that had been going on for four years.  In July 2006, he complained of blood in his stool.  Skin breakdown around his perirectal area with evidence of irritation and recent bleeding was noted, and perirectal irritation was assessed.  Also in July 2006, the Veteran complained of hemorrhoidal problems and constipation.  No hemorrhoids were observed during the physical examination, and he was advised to drink plenty of fluids.

On May 2008 VA examination, the examiner reviewed the Veteran's claims file and VA medical record, and found that he had a history of rectal bleeding that began some two years after his separation from service, and constipation.  He also had occasional diarrhea, with records showing that his weight had fluctuated from 140 pounds to 110 pounds in the past four or five years.  His last colonoscopy was some 10 years ago, and it showed that a diagnosis of hemorrhoids had been made at that time.  The examiner stated that a fiberoptic colonoscopy was necessary to further evaluate the Veteran's lower bowel anatomy; however, numerous attempts to schedule him for one were unsuccessful.

On December 2009 VA examination, the Veteran's claims file was not available for review.  However, the Veteran was present for examination and the examiner had access to his VA medical records.  Based upon the foregoing, the examiner found little evidence of complaints of abdominal cramps and diarrhea in his treatment records, but noted that they did show that from May 2005 to October 2009, his weight had fluctuated from 106.7 pounds (at its highest point) and 101.63 pounds (at its lowest point).  He currently weighed 103 pounds.  The Veteran reported that abdominal cramps and diarrhea started soon after his separation from service, and that the symptoms occurred frequently, about once every three days.  In the examiner's opinion, the Veteran had chronic diarrhea preceded by abdominal cramps present only about one day out of every three days with a period of early weight loss dating presumably to the 1990s, but with stable, low weights for the past five years or so.  In January 2010, the examiner reviewed the Veteran's claims file and provided an addendum opinion.  He stated that the Veteran had "clearly documented chronic lower gastrointestinal symptoms, the pattern of which could fit irritable bowel syndrome," and added that the etiology of these symptoms (to include as whether they were due to an undiagnosed illness) could not be determined without the Veteran's cooperation in submitting to a colonoscopy.

The evidence of record, as outlined above, amply reflects that the Veteran has symptoms of weight loss and diarrhea.  In a January 2010 addendum opinion to a December 2009 VA examination, the examiner also noted that the pattern of these symptoms could fit IBS.  As the Veteran served in Southwest Asia during the Persian Gulf Era, he is entitled to the presumptive provisions of 38 U.S.C.A. § 1117.  There is no evidence showing or suggesting that the Veteran's disability manifested by weight loss and diarrhea is attributable to an intercurrent cause.  His accounts (and those in supporting statements) reasonably reflect that his diarrhea has (at least at some point) been moderate (and disabling to a compensable degree).  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  While examiners have indicated that they are unable to relate this disability to service without additional testing (and the Veteran's cooperation in submitting to invasive tests, i.e., a colonoscopy), the Board is loath to require him to subject himself to an invasive procedure to establish entitlement to this benefit sought, and because of his entitlement to the applicable presumptions, such is not necessary.  All the legal requirements for establishing service connection for a disability manifested by weight loss and diarrhea are met; service connection for such disability is warranted.


ORDER

Service connection for a disability manifested by weight loss and diarrhea is granted.


REMAND

The Veteran has asserted that he is entitled to a "maximum" rating for his anxiety disorder.  See December 2010 statement from the Veteran.  Upon careful review of the record, the Board finds that additional development is necessary to obtain an accurate disability picture for the two periods on appeal.

First, private treatment records have been identified, and have not been sought (to be associated with the record).  In January 2003, the Veteran advised VA that he had been receiving medical treatment for his anxiety disorder from the Bayshore Medical Center.  In conjunction with this notification, he submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  It does not appear that the release was used to obtain the treatment records identified therein, and it has since lapsed.  [The Board observes that when the record shows that apparently pertinent evidence is outstanding and the Board decides a matter without developing for such evidence, and the Board's decision is then appealed to the U.S. Court of Appeals for Veterans Claims, Court-endorsed Joint Motions have routinely found that the failure to seek the outstanding records is error requiring corrective action on remand.] 

Second, the most recent VA treatment records associated with the claims file are from April 2008.  As more recent VA treatment records may contain pertinent information, and are constructively of record, they must be secured.  [The Board notes that in the December 2010 SSOC, it was stated that VA treatment records dated from May 2008 to November 2010 had been associated with record; however, on review of the claims file it does not appear that such records are, in fact, a part of the record.]

Finally, the record shows that the Veteran's last VA examination was in May 2004.  In light of the extent of time since he was last examined, another VA examination is necessary.  38 C.F.R. § 3.327(a).  The Board notes that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).

[The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA will make reasonable (emphasis added) efforts to obtain relevant records not in the custody of a Federal department or agency, and that it is ultimately his responsibility to ensure that the records are received if the RO is unable to obtain them.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the veteran in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street).  He is further advised that governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim will (emphasis added) be considered abandoned (and that the appeal in the matter would be dismissed).  See 38 C.F.R. § 3.158(a).]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. 	The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for his anxiety disorder during the appeal period, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran, specifically including records of all VA treatment he has received for his anxiety disorder since April 2008, and from the Bayshore Medical Center.  The Veteran should be advised that ultimately it is his responsibility to ensure that private treatment records are received if the RO is unable to obtain them.

2. 	The RO should then arrange for the Veteran to be examined by a psychiatrist to determine the current severity of his anxiety disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe the nature, frequency and severity of all current symptoms of the anxiety disorder.  The psychiatrist should specifically opine regarding the impact of the Veteran's anxiety disorder symptoms on his occupational and social functioning.  The examiner must be furnished a copy of the criteria for rating an anxiety disorder, and should comment regarding the presence or absence of each listed symptom in the criteria above 70 percent (and if a symptom is noted present, its severity and frequency).  

3. 	The RO should then re-adjudicate the matter of the ratings assigned for the Veteran's service-connected anxiety disorder.  If the claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


